UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1436


DARYL GREEN,

                    Plaintiff - Appellant,

             v.

ROSENBERG & ASSOCIATES, LLC; DIANE S. ROSENBERG; MARK D.
MEYER; JOHN A. ANSELL, III; KENNETH SAVITZ; CAROLINE FIELDS;
JENNIFER ROCHINO; WILMINGTON SAVINGS FUND SOCIETY, FSB, As
Trustee for The Primestar-H Fund I Trust; STATEBRIDGE COMPANY, LLC;
PROF-2014-S2 LEGAL TITLE TRUST II, by U.S. Bank National Association as
Legal Title Trustee; FAY SERVICING, LLC,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:17-cv-00732-PJM)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl A. Green, Appellant Pro Se. Sara Nicholson Tussey, ROSENBERG &
ASSOCIATES, LLC, Vienna, Virginia; Mary Seminara Diemer, NELSON MULLINS
RILEY & SCARBOROUGH, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daryl A. Green appeals from the district court’s orders: (1) dismissing his civil

action in which he asserted violations of various consumer protection statutes in connection

with proceedings to foreclose on his home, and (2) denying his motion for reconsideration.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Green v. Rosenberg & Assocs., LLC, No. 8:17-cv-

00732-PJM (D. Md. Mar. 7, 2018; Apr. 19, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2